DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Request for Reconsideration filed 16 December 2021. No claims are amended, canceled or newly added.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 18, and claims 2-7, 19 and 20 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the LDD region is formed by driving the dopants from the dopant-rich layer into the semiconductor layer through the dielectric layer formed on the top surface and the sidewalls of the semiconductor fin. See the Remarks dated 16 December 2021, pages numbered 5-6, for persuasive arguments. 
Regarding independent claim 8, and claims 9-17 which depend therefrom, and as previously noted in the Non-Final Rejection dated 16 August 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, depositing a dielectric layer on the second semiconductor fin, depositing a diffusion enhancement dopant layer on the dielectric layer, depositing a second dopant-rich layer over the second semiconductor fin, and driving dopants from the second dopant-rich layer into the second semiconductor fin.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.